DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are currently pending in the application.

Applicant’s election without traverse of Group II invention, claims 9-13 in the reply filed on 3/7/22 is acknowledged. Claims 1-8, 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objection
Claim 9 is objected to because of the following informality: 
Claim 9 recites the limitation “the activated composition”. Although the claim does not rese to the level of indefiniteness under 112(b) because the first light irradiating step is to activate a composition, Applicants are advised to amend the claim language so as to provide for proper antecedent basis for the limitation.
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (JP2006198511 A, machine translation), in view of Tyger et a. (WO92/14555) A1).
Mizutani teaches a gloss adjusting process of a coating film obtained by using a photo-polymerization composition, such as a matting powder coating, with active rays, such as ultraviolet rays having a wavelength of 270 to 460 nm (page 1, paragraphs 1-2, page 17-18, bridging paragraph). The reference teaches a light curable acrylic resin (page 7, second half), and a curing process comprising preliminary curing step by exposing to irradiation energy of actinic rays, such as by irradiation to ultraviolet radiation, followed by a heating process by exposure to infrared (IR) radiation (page 18). It is noted IR range covers a wavelength range 700 to 1000 nm. 
Mizutani is silent with regard to a process comprising a third irradiation step as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. 
The secondary reference to Tyger is directed to a coating that is exposed to ultraviolet radiation after heat curing step of the coating (ab.), wherein the coating is formed by polymerizing acrylic monomers (page 5, line 3-34), wherein the exposure to ultraviolet radiation of wavelength 180 nm to 400 nm is conducted in an oxygen-containing atmosphere, so as to increase the resistance of the coating to water spotting and acid etching (page 2, lines 29-35, page 11, lines 3-21). Given the teaching in Tyger on exposure of a cured coating to ultraviolet radiation of wavelength 180 nm to 400 nm (reads on third irradiation step) and advantages thereof, and given the teaching in Mizutani on a method comprising irradiation of photopolymerizable composition with a wavelength of overlapping range (overlaps in scope with claimed first light irradiation step), and heating by an infrared lamp (reads on second light irradiation step), wherein the photopolymerizable composition may include a light curable acrylic resin, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to further subject Mizutani’s cured layer to ultraviolet radiation of wavelength 180 nm to 400 nm. A skilled artisan would have found it obvious to utilize any wavelength within the scope of Mizutani, including those that fall within the scope of the claimed invention, thereby obviating the claimed method steps, and reasonably expect the exposure to such radiations to activate the cure, cure it thermally and optically, absent evidence to the contrary.
With regard to claim 11, Mizutani teaches exposure to a temperature of 50-160oC to raise the glass transition temperature, i.e. encompasses exposing the surface to temperatures within the claimed range (page 18).
With regard to claim 13, exposure of the coated and cured substrate to visible light meets the claimed exposure step, and must inherently be capable of further curing the acrylic resin composition as in the claimed invention. It is noted that visible light has a wavelength of about 400 to 800 nm.

Claims 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 4,169,167).
McDowell teaches cure method for gloss control using a photocatalyst system comprising a mixture of at least one photosensitizer and at least one photoinitiator to cure a composition comprising additional polymerizable acrylic compounds (read on acrylic resin composition), wherein each of the photosensitizer component, the photoinitiator component and surface oxygen will absorb energy emitted from the ultraviolet source. The reference teaches the initial (low) intensity level or range effective to generate sufficient free radicals by excitation of the photoinitiator component to fully polymerize the bulk or underneath portion of the coating while, at the same time, being ineffective to generate sufficient free radicals by excitation of the photosensitizer component to override oxygen inhibition at the film surface, and subsequent 
higher intensity level or levels must provide an amount of energy which is effective to generate sufficient free radicals by excitation of the photosensitizer component to override completely oxygen inhibition at the film surface and to effect complete polymerization of the surface layer (col. 2, line 65-col. 3, line 66). The reference further teaches ultraviolet radiation of wavelength 200 nm to 400 nm, which overlaps with wavelengths of first and third irradiation step (col. 11, lines 60-65). McDowell additionally teaches that in some instances, it can be advantageous 
to postheat the cured film, as by infrared irradiation (col. 14, lines 10-21).
McDowell is silent with regard to a method comprising a first irradiation step, a second irradiation step and a third irradiation step, in one single embodiment as in the claimed invention.
As stated in paragraph 9 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
However, given the teaching on a gradient cure method with an ultraviolet radiation of wavelength 200 nm to 400 nm, which overlaps with wavelengths of first and third irradiation step, the teaching on bulk curing and surface curing using differing radiation wavelengths, and the teaching postheating the cured film, as by infrared irradiation, it would have been obvious to one of ordinary skill in the art to irradiate the composition with a wavelength within the range of 200-400 to affect the bulk cure, to postheat with IR radiation, and to further surface cure by wavelength within the range of 200-400, using wavelengths that overlap with those of the claimed method steps (obviates claim 9). It is noted that the IR radiation encompasses a wavelength range 700 to 1000 nm. As such, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ, 330 (CCPA 1946).
With regard to claim 10, McDowell teaches coatings having a flat or low-gloss effect can be achieved by subjecting energy-curable formulations to actinic light in an oxygen-containing 
atmosphere, wherein the term "oxygen-containing atmosphere" refers to an environment or atmosphere containing at least 5000 parts per million of oxygen (col. 2, lines 53-64).
With regard to claim 13, exposure of the coated and cured substrate to visible light meets the claimed exposure step, and must inherently be capable of further curing the acrylic resin composition as in the claimed invention. It is noted that visible light has a wavelength of about 400 to 800 nm.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 4,169,167), in view of Tokuda et al. (US 2006/0264588 A1).
The discussion with regard to McDowell from paragraph 14 and 17 above is incorporated herein by reference. McDowell teaches applying a coating composition using conventional industrial techniques (col. 19, lines 17-25), with composition of working Example II applied by direct roll coater.
McDowell is silent with regard to method involving a composition having a viscosity as in the claimed invention.
Secondary reference to Tokuda teaches ultraviolet curing resin composition and a cured product thereof, wherein the resin composition resin has a viscosity of 100 to 5,000 mPa.s as measured using a type B viscometer at 25oC, and that the resin composition by applied by spin coating, roll coating method or spin coating method. Given the teaching in Tokuda of suitable viscosity range for application by spin coating, roll coating method or spin coating method, given the teaching in McDowell on application by convention techniques, including using a roll coater, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to provide for McDowell’s compositions having art recognized viscosity suitable for rill coating, for instance, a viscosity of from 100 to 5,000 mPa.s at 25oC, including that in the overlapping range, absent evidence of criticality for the claimed range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hilgers (US 2016/0145449 A1) teaching a process of forming a weather resistant topcoat from acrylic monomers by a process comprising pre-curing at a wavelength <200 nm in an inert gas, and subsequently post-curing by exposure to UV radiation of wavelength of 200 nm to 400 nm, to provide for a matt surface by surface folding effects [0228].
Sigel (US 6,572,932) teaches a process of making a gloss controlled wearlayer composition from an acrylated aromatic polyester in the presence of multifunctional acrylates and a flatting agent and/or hard particulate materials, by partial polymerization by low peak irradiance UV radiation to gel and further polymerization by either high peak irradiance UV radiation, or alternately, by low energy electron beam radiation.
Trone (US 4,421,784) teaches a process for curing a coating on a substrate with ultraviolet light comprising the following steps: (a) applying a coating, which is curable with ultraviolet light, to the substrate, said coating having a viscosity, as applied, of at least about 50 centipoises; (b) exposing the coated substrate to ultraviolet light having wavelengths in the range of about 1800 Angstroms to about 2750 Angstroms in an inert atmosphere for a period of time sufficient to initiate texturing at the surface of the coating; (c) maintaining the coated substrate from step (b) in a space essentially devoid of ultraviolet light for a period of time sufficient for the surface of the coating to texture; and (d) exposing the coated substrate from step (c) to ultraviolet light having wavelengths in the range of about 1800 to about 4000 Angstroms in an inert atmosphere or air until the coating is essentially cured.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762